Case 1:16-cv-00375-FPG-JJM Document 95-43 Filed 03/25/19 Page 1 of 13




                EXHIBIT 43
        Case 1:16-cv-00375-FPG-JJM Document 95-43 Filed 03/25/19 Page 2 of 13
                                                             PAGEVr1LJLT
                                                             WEBPAGE CAPTURES FOR LEGAL USE




Document title:              Barrons/Lipper Fund Family Ranking: Dressing Up 2014 -
                             Barron's

Capture URL:                 http://www.barrons.com/articles/barrons-lipper-fund-
                             family-ranking-dressing-up-2014-1423295941

Captured site IP:            23.219.88.106

Page loaded at (UTC):        Tue, 07 Feb 2017 20:34:06 GMT

Capture timestamp (UTC):     Tue, 07 Feb 2017 20:35:17 GMT

Capture tool:                v5.0.4

Page Vault server IP:        52.5.8.50

Browser engine:              Chrome/49.0.2623.28

Operating system:            Microsoft Windows NT 6.2.9200.0 (6.2.9200.0)

PDF length:                  10

Portal URL:                  https://portal.page-vault.com/#/snapshot/387612

User:                        nka-rsabota




            PAGE VAULT PDF REF#:             moYFnjHYagG4wJmkPDHbrd



                                                                                      HABIB0001047
                        Case 1:16-cv-00375-FPG-JJM Document 95-43 Filed 03/25/19 Page 3 of 13
                                                                                                                                PRESIDENTS              • FOR
                                                                                     Lt,S.
                                                                                                                                 DAY SALE                 Ken
                                                                                                                                                                 000




                                                                             PRESIVENIS' t.1.6SSALA:                                  ME WALLSittErf,1011N4L
                                                                 New agenda. Know the impact.


                        13.4.RnntiliCOYE.Q

                        Dressing Up 2014
                        Aftw     , r!•:;:ii           active filarrageliterii,Vaivaaird talus No. 1 spot in bit Burrorfselipper Rankings

                        at                    38881            liblfaltait RIVY1
                                                                               ,1    M                                    A
                                                       iOtioi yin?fro tismigis4       Subs,:ribe' nil
                                                                                                  . . for tun =aim
                                                       exdAiv*Atez,ust.ffireztramt
                           LAV.itkiiNCEi      taRiski;SS




                        Tabi•s: Thekvi.if'sge Farliies.P€20.1.4
                                                                                                                                                  YOU RE

                                                        tital.:11Y.1136Plit.S
                                                                                                                                                  O NLY AS

                        The isorsl yeas for active rhastasoment led toe pretty i.intiStMrsilowirpg for '2014s                                     STRONG
                        Sorion'sPLiixer          Faniiiy Ranking. Well cut to the chase: Vanguard tops the list— Ise
                                                                                                                                                 A S YOUR
                        not for the reason purnigN think. The Vanguard Oicup: with two-thin% of its 33.1 tilltori
                        in assets ureter rrons2emeri in index funds, was surely helped try its kirge devotion to                                 WE
                        reatchirr,..) market returns fl a year in which must active managers struggied to cralperform
                        Eat the $I tartan the firm has in Mir* managed tint truly shined.(Arid that it Wiwi is                                   ,,,,,,
                        more than 53of the 66 fainalkis on this tat have in alt °Paine fends,coati/red.)

                        Variguard's largest actively managed *tering. the Sae.isllirn ,
                                                                                      ra-itsrorii Istleileigto ;sicker
                        VIRELX), returned 9.6%,losatin 86% of its peers. Overall, ti of the time 24 actively
                        managed funds in tree survey topped their benchmarks — truth better than the typical
                        U.S. actively rr,anaged stock liev.

                        Even so, Vanguard's Oka< lures did better, ,on average than its actively rnananen
                        The index funds and exchan -eaded funds included in this survey finished O the 72nd                                      LEARN NOR
                        gercentte of lb& respective Lipper categories, while the active funds placed in the 68th.
                        fin these rankings,the 100.1) percentile is the best, and the first is the worst)                                         N, 00W JONES
                                                                                                                                                       Sittl:
                                                                                              `Ak of the planets lined up for                  sr:e.
                                                                                              Vanguard in 2314, no
                                                                                              question's-nips Daniel P.
                                                                                              Wiener, who wiites
                                                                                              morkhay newsletter about toe      Most Popular
                                                                                              his ern, Pa ,asset manager
                                                                                              and produces an annual               de,A T-Mobile Merger with Sprint Contd.
                                                                                              review of its peon-axe.              End Wireless Brawl

                                                                                              liner tithe ixrp cia ftikihers    2.   America Might Ping into Testa Sooner
                                                                                              in the annual fund-funk              Than Expected
                                                                                              ranking have a big focus on
                                                                                               passive investments.                   This Time,AHD'S Revival Is for Heat
                                                                                              irrekAirig exchange-tracted
                                                                                              funds. Igvesco SW),which
                                                                                               has needy a firth of its            tam How to Answer'Tat Me About
                                                                                                                                   Yourself'in a Job Interview
                                                                                              assets in its PoliwShams
                                                                                              ETFs and index mutual
                                                                                              funds, ranked third               .0,0.,Where a Go-Anywhere Fond Is Finding
                                                                                                                                   Growth
                                                                                              Biickficia(ELK),the
                                                                                              large. t asset maritigu in the
                                                                                                                                                                  SEE FULL Mt
                                                                                              world, came O sixtr. no
                                                                                              doubt helped by its sprawling
                                                                                              $1 birion iSharee ETF             Latest Market Videos
                                                                                              franchise.
                                                                                                                                     Bottoms UV!
                                                                                      That Vanguard did so well in                   Foreign Booze
                                                                                      the one-yea'ranking isn't                      Imports Buoyed by
                            asrf.rkyrivarprar<o-r
                                               ,  rt                                                                                 U.S. Dollar
                                                                                      surprising, considering that
                        only 20% of U.S. actively nainagsed sisx:k funds beat their benchmarks,in 2'3t4, versus
                                  cu.:kr ts,Mr, aernrAnn t,PA-oy‘itans:.r %AM,*,.,d,

           BARVIS INVESTMENT INSIGHTS FOR A NEW ERA                                                  PRESIDE NTS DAY SALE                              FOR- 8 WEEKS



Document title: Barrons/Lipper Fund Family Ranking: Dressing Up 2014- Barron&#39;s
Capture URL: http://www.barrons.comiarticles/barrons-lipper-fund-family-ranking-dressing-up-2014-1423295941
Capture timestamp(UTC):Tue, 07 Feb 2017 20:35:17 GMT                                                                                                                                    Page   1 of 9

                                                                                                                                                                                HABIB0001048
                                                                                                      wars:use.
                                                                                                                                              Bottoms Up!
                          Case 1:16-cv-00375-FPG-JJM That
                                                      Document              95-43 Filed
                                                          Varrguard did so wit31         03/25/19
                                                                                   Foreign Booze
                                                                                   Imports Buoyed by
                                                                                                     Page 4 of 13
                                                                                             the one.year ranking Sri-3
                                                   ..tirw;y:$                                                                                 U.S.Dollar
                                                                                             scripts:rig, considerarg that
                           only IA of U S. activety manawd stock funds beat ti-*ir benchmarks In 2014, versus
                           45% the year before. accordng toMorningstar. With etwityt valuations stretched, A was
                                                                                                                                          2   Row to Talk About
                          :VtiCUlt for many hirtti managers to raatch their bogeys, much less ekceed then; AMtough
                                                                                                                                              Yourself in it job
                           certsiri sectors rind gond returrei: irriudiro terthnotogy, stIfles,and health care,the                            Interview
                           retartsin other parts of has market -- naaOly coy-stirrer tflocretbsary, itlatts'als, and
                           industrials -- were more muted. And energy's d61rnal Wane eroded rrony gains in the
                           second half at the year.
                                                                                                                                              RajSkarina:
                           GOOD PERFORMANCE ;nitre U.S.equity catagori was very importalt. Our rankings                                       Investments Are
                          are ane-weir:ted. which meals a firrWs largest run,ts contrbute the mast to its overaii                             Just One Puzzle
                          stanclatg DDrre5tic stocks account foe 40% of assets in the one-year Stfsrey         far the                        Piece
                           biggest weighting. Vanguard finished third 41 that category; BlackRock and Irivesco case
                          in soul and 1101, respe.:1:ve?. AU were helpi.d by ksr,e. bezed-roarket bands, ascluding the
                          $3$0bflloI Vanotrard, Taal Stock trhet•ket livkx• NITSX)and its $52 tAillion ETF
                          courkereart(VII); BlackRock's iStrares tvISCI EAFE ETP (EFA)„ that fisn's thirdatirgest
                           re.3a1 fund with $5a5biltc4 n assets,and invesco's lar:gest fund,the $37 Mon
                          :*••,ererShares OGO(POO),which tracks the NESthri 100 index. S&P Stk3 index funds
                           wereet atcluded in the ranking.

                          Thaothorca          sare              w      we     n f1t3O%;nMe rsts.suchas
                          tavgat-dale, telasced, and Writs asset-aWcaliort furgs.19.2%. taxable ti,
                                                                                                  ,wati. 21.5%;and
                          taN-eXenlipi bonds, 3.4%

                          ficsanding out the top six are three firrris that are tar from hotsehotd names in the U.S.
                          kind work1
                                                                                                                                                       33    1515115531
                          EMr.) Otobat Asset klanagemerit,whirth is part of PM* of NOtereg(BkkO) came is                                              wer<kleeaernaearateNe•
                          second. he US.retail n'arfual tunas. which oversee $14 tfflkat in assets, were hekred. by
                          firshirtg second ill world equities mica fifth kr taxable txtritis

                            How We 12,thk TI,e, Fund Families                         SEI Group, part of the fmnciatservices
                                                                                      cominy'      •       •    • •(SEC).based
                            Tn   ss.itii?,tarfie
                                                                                      in Oaks. Pa,ranked fourth. It was 131€-,its
                            Es
                             .c1   ainel Euu.Fasaie adj;s mu hi ansi Sees,            the all-important U.S. equity category —
                            versidl mrs insttrimariuAng anFi.:Valhatan                thanks in par to
                            s
                            .Apenses.f'otUtyoimg bftrt*se#ala
                            ?YAMS.       bOVVEY?4,1d*Wheei0r3 W1104 reila             Discitrim< Eotitty field (SCPAX.)... which
                            em                      have base:
                                   altZt atimtni; kts                                 C4144:<%1 73% of it;lippo peers by
                            Su:al:115u SI 55111:15:3 £5911F2)03.21kill.               returning 13.2% tat year. SEI aso came in
                                      mImi LW 5410/13.351. Ft:1S110MR, a,
                             alas camas.eren'tiner.a.39-4 in tatt tatmealan           seventh in the tts,a1313
                                                                                                            ,  bond category. The
                            of rektras.;rinse.                                        fore Ster $117 bittuinin SO mutoat fonds, but
                            5a0            pmAntranoa
                                                                                      Its legacy business is proYding hack-office
                                    ss£'f.,11tarlria a is Limy isawrryreura sir       services,such as record-keeping,to
                            allassusan         Taa£,.  ,£an re a pone/ilia raakirv,   private banks and other instutions,
                                  i051:,/ M,     S:u,s;a54 opq Itur
                            iU then waisrale kyarisI sia. latrete                     Canng in 11th was Principal Funds. pat of
                           erne tenth's'4:h* ausgs it> wsvval
                           clesecoli,?n,            fte*sz biggozitn4s uo era,        Pr-Ira-kr:4 Firrarcial r".t•c‘nn(PFG), as insurer
                           mat arter.£3 It OVerali ranking; pear Nstarnerry.3         arid asset marwer based in Des Moines..
                               5,5 Nagai kalds Isetsa 4Ema                            Iowa tt has a big torAis on the retrexterA
                            Y4, 74 sersrs it t111.09ii              ;Ns weiglikna
                            Nair gsrieiet aaestkukert,as 4arSareOted by tire          rr,arket including target.date retirement
                           erara .irzar;gleam oftwat.                                 funds. PrinoiNg tlIneti in a strong showing
                           ift•iphE:Va erase de*,         t&Stt        g;litanti      across the board, pining in the top third or
                           al:lit?. 40:1i:world pqtati. 55%:raFsok mast
                            ti3.2%:tnette terrs t.t.3te:and takeyerre                 Mier in ail five categories.
                           ,  111 1. 54%. net aiwArpoviaMilas tor ITe Oa-
                                   pet.y.:ii;,:vewAsgvAy. tittS, 20144                 NEITHER SEI NOR EMO had
                                           ainat 1112%: Eluai:b50 50535.               distinguished themselves the recent one
                                                               t{:. The,                    rankings Eh40 ilnishext tilst in 2013 —
                           cat:nevi might've ka ara le.yaerruiitift.
                           ;ivietV                                15.515.              three spots from the bottom and :Plink-.
                            rfIxed ££M51, .E.l5kit.)‘aNe tor:tin. i5.C% end           2012. Last year, Baron's po:raecl out son*
                           tw...w.,.ataptaaaat, 155.                                  of the B13.40 funds'shortcomings, rioting
                            155 50551115 $355 a 5a14 is nut :Janarai t£A.             that several of its bigger stock funds(sadly
                            si'J% 5555555 £:uu $600              5115515,              trate:.lbw peers. One ofthose ftnxts,
                             i;‘xouhErg fp:SageIIFirentaamft ;Fs mat
                            oassery. me F;14sg isIva 1511 paff>aella.The              $304 rstlion END Large On3Growth
                            arst i:astuialor:wm;.1N?S itam                            (f41..CIX), had a nuch better year this time
                             rain nto.io't ThatrZitit? is Ines Murgplial rry           maid. With a total return of 14.5% in 2014,
                                            aquity'a VVOREa iseigMng
                             tAa23erStMi'VSf313. Scitwatilk he 37.5,tram 6             the portfolio placed in the top 10% of its
                            salad;511555 16.&mliaf cticuitlim are ;roe                category. ileipect by a larger-ther..-aveeage
                           for jiseinlinsila alit Maly.Than,in thk) caisSon            h*ing f technology and he-fat-care
                           :1;e at1,504 us. ma 51555515 ma heAttitottl                ctsrpaniaS and few enmity stocks.
                            SCiKS Mrts,ixel war)csiktuar? 5:14 ssisali.
                            IN,setae ere.....esso swam IF4              a110
                            le-yearn:14ms. tiiriati %5 Ni£,OS•WainSIS     Our focus is on firing sound;higbitray
                                                                         ser.untres, and we have done that Its over
                           a decade.'says Barry McInerney; the ca•CEO of BMO Global Asset 1elanageloa -;& who
                           oversees r.e film U.S fund business.'That came through stronger in 2014.'6M0 didn't
                           have the requisite funds to wady for the fee- an 10-year rankings.

                          SE,berg* in the rankings, finished a disappointing 45th in 2013 arid 441h in 2't2 ti;4 Its

            BARRON'S    INVESTMENT INSIGHTS FOR A NEW ERA                                                    PRESIDENTS DAY SALE                        1 FOR 8 WEEKS



Document title: Barronslipper Fund Family Ranking: Dressing Up 2014- Barron&#39;s
Capture URL: http://www.ba rro ns.co mia rticles/ba rro ns-li pper-fund-fam ily-ra n ki ng-dressing-up-2014-1423295941
Capture timestamp (UTC): Tue, 07 Feb 2017 20:35:17 GMT                                                                                                                                 Page 2 of 9

                                                                                                                                                                               HABIB0001049
                                                                          securities. and we have done that for over
                          Case
                          a decatte.. 1:16-cv-00375-FPG-JJM
                                      says berry McInerney.the co-CEO $14i.3 GlottalDocument
                                                                                    Asset Management 95-43
                                                                                                     who   Filed 03/25/19 Page 5 of 13
                           overseers ine trinrs U.S.fund business. /hat carat ttirckigh :stronger in 2014
                                                                                                        ' SMO didn't
                           have the recwcef..inds to quaky far the five- or 10-year ra ins.                                           ...ref..
                          SEL fourth in the fat*ings, finished a disappointiq 46th in 2013 and 441h in 2012,but its
                          five-year ranking has been improving, II was 31st eminng 56firms this the, versus 41st in
                          2013and 49th in 2012.1 he latest showiiv adrt mule the needle much foe SEI's 10-year
                          reams. which was 44th,four spots from the bottom

                         'Most people were rtsitionsi for some growth;says Kevin Barr, who heads SEI's
                         investment-management business. "But what actual-3r perforraera in 2014 was snore-
                         aMfensive sectors,'such as health care and :Mites; he adds.
                                                                                                                         ;dirty 2:"
                           Anting the fthdis that helped hoSted the shop's perfa mance was SD T,ax-ridlarra -
                           ye1aNdy(TMMAX),which outstripped sr* of its Lipper peers last year, with a total return
                           at 16.2%, its hatdings inctudea Johnson & „lohnson rlfstil. which returned 173%.ant the
                           New York-eras rxigiy r's.                •••••, (ED),24.8%.

                          UnEse Shel0 and SEI,which have bounced around in the rankingS, PfifTipEli has pMyer..1 Si
                          steadier hand. Though it did mom in 43rd inane previous we-yeat table, it Oat:Wilts the
                          Year before that,and its five-year showing has been improving steadily: mill n 2014, 27th
                          w 2013. and 34th in 2012. fts 1(-yew ranting was a solki No. 20-- a tophatffinish Our
                          focus tends to be as much on three- and five-year returns, as it is on one-year retradm;
                          says Nora Eyeret,the president and CEO of Principal Funds.

                          The $9.5 Nikon Frencipat rdtt.:1Crag(PEMGX). which finished in the top warlile of its peer
                          group with a total return of 116%, helped Principets ranking.

                           THE REMAINING FIRMS 11 the top 10P4 the one-year raristitv are. farnillar names. alt but
                           one of which ruse fron-t the bottom hat That was Gokhisan Sachs Asset Managenlen;‘
                           which rived at Na. 7. up five 21 a year ewlier. Its good 23.14 performance wfis picpeled                              ,4555,1%.
                           by a first-gine show:rig in U.S. stock hinds.

                          No. &American Century hwestasent Management,which rose ail the way from 56th in out
                          2013larking, was helped. by goad marks in U.S. stacks and mixed-asset funds.

                           No. Peas LIES Global Asset Management         38th a yew earlier   thanks tri partlo sfrong
                           results in world Mocks.

                          And Lew.Mthost(IM)came 0 1 Ah. up trom 42rxt. Motitit s'.0.:1<s have the heaviest
                          weight:rig in ow ranking. a gnu on performonce in fixed income helped Legg Mason crock
                          the top 10. A iagiwd irat yerdi at No. 42, it cad especiak weg     here;thanks to iS
                          premier bond sh(4>, Western Asset Maraigement,and to thetd-eicorne turd; run by
                          Brandywine Legg was No. 2in taxable bands and 19th in tax-free bonds. Eoulties -
                          primarily managed try Legge CMarBsidge and Brandywine athletes -- %went nearly as
                          strong Legg was 38th in U.S. stooks arid 41s1 in world stocks.

                          A key bond trade for the Bin was to overweight lor4r-terra Treasuries and to underweiget
                          short-mirrn paper.'A tot of peopMtheright 30-year bonds would do worse when the Fed
                          stopped buying i1hem3. tM we thought short-term Treasuries woukt to worse' last year,
                          says Kertrie4ls Limch; a polite% manager and chief investment ofker at Western Asset
                          Management That wasn't Western's only good cat, but it racety boosted the firms taxabie
                          fixed-income funds, especially with rates slitting at the Tamer end of toe came

                           Legg ranked "and in the live-year ix-sub,a top-hatshowing, else:down horn Ks 11th-
                           place finish last year

                          WE CAN'T TALK ABOUT ft ml tarn/les in 2014 without mentioning Penco, which started
                          the year with the abrupt dretitinure at its CEO,Mohamed El-Erian, 'rext ended it with the
                          even more abrupt departure of co-founcler Slit Gross,'Throughout the turbulent year. the
                          firm was beset by outflows and performance woes. The $143 brIlion Patron' eta' Return
                          ftiral(PTTAX), which Gross heimed for many years;gained 4.5%, teraing it behind 72% of
                          its L.Oper peers. Overall the th'ris came in a iniddlIng 29th in iaxaMe bonds and 471ti irs


                          Remarkably. however, PimcoS radring clashed all the way to 13th, upfrom 54th a year
                          earlier; thanks to a very good showing et stocks -- fourth tn the U.S.category and 13th in
                          world equities.

                          Pirrucr's stock rends, which account ter just a steer of its assets under manazernerst
                          $55 biNion of$1.7 Napo -- aren't cut front the ire:Wed maid of large-company yaks or
                          small-company growth. Take one of its top performers. the Piir&g,;;;Mf,aktognatral
                          LaviNrif RAFI-PLUS Atnaotule Return(PLVI.X): Trw 346 bi1ion Mad uses deriVaiives to
                          get exposure to the(index after which it S named, combining that with fixed-theme
                          holdings lo deny vattliti. With a return last yew of 032%,a otarid more been three-
                          quarters of its ipper peers in the emerging-market stock category.

                           Its recent struggles,riouvithstardng. Pin-tco claimed Na 1 in our five-year ranting.

                           Next up was INadhill & Reed Irivestrnien Management,Invesco,ivy invesksmit
                           ti-ilenagement (is sister firm of Warkletal, and 11 Rowe Price Groiip d TROW).

            BARRON'S    INVESTMENT INSIGHTS FOR A NEW ERA                                      PRESIDENTS DAY SALE $1 FOR 8 WEEKS


Document title: Barronslipper Fund Family Ranking: Dressing Up 2014- Barron&#39;s
Capture URL: http://www.ba rro ns.co mia rticles/ba rro ns-li pper-fund-fam ily-ra n ki ng-dressing-up-2014-1423295941
Capture timestamp (UTC): Tue, 07 Feb 2017 20:35:17 GMT                                                                                                               Page 3 of 9

                                                                                                                                                             HABIB0001050
                                1,4       op •        . v rut: • ce                                 •         I


                           tVadeiS        Lif.4ror pears in the errteiging-Enaket stock category.
                          Case 1:16-cv-00375-FPG-JJM Document 95-43 Filed 03/25/19 Page 6 of 13
                           Its recent struggles noiveithistandng, Pima:claimed No. 1 irt oix(ve-year narking.

                           Next up was Waddell & Reed Investment Management. &mesas,.Ivy Investment
                           Management(a sister firm of At ddelfq. add T. Rase Price Group(-FROM.

                           THERE WERE A FEW CHANGES to the canpositkri of this year's list. Charles Schwab
                          (SChilN), whthth fthished lath in 2013. wasn't included in this yver's rare/rings. The amount
                           of assets for its tax-okernpt bond fund wasn't in Upper's system when the survey Was
                           run,according to Upper. Lazard Asset Management,No.58 last time, had a tax-exempt
                           fund reclassified into artideler category,so it didn't make it this Sae, either, says Lipper. To
                           dralify for this survey. a fund shop must have at least one trrr-exeryipt bond fund.

                           Three newcomers joined the list Victory Capital klanagerneht,a conglomeration of
                           boutique Entamers, which come in 151h; BIY1W31 Advisory Fonda,formerly part of Atex.
                            row* & Sore:. at No, 25; and SIT investriteux Associates, which &iced 39th.

                           ON TO THE DOWN SIDE: While the Ire> of2.01U list was simiko 2012's, volatRily                                                             ... ..... • •    .....

                           ailed in 2014' None of Me top 10of 2013 were lethal die oroup last year. The closest
                           was Lord Abbett, which came in 11th, down from fourth on our 2013 fist.

                           Those Uri:1g ut of the top 10 tricluded T Rowe Price. Though a crorststently high-
                           he:lamer, T Rase went from seventh 41 2013(and eigl-rh the year before)to 10th in
                           2014. Hartford FilBrk went front eighth to 20.th,'2143 art especially poor showkiil at trsxatorr
                           bonds(56th out of 85), and MI'S trwestment tiU-iagenient went from 10th Icr 41st,ending
                           a two-year streak in whet it had pieced in the top 'in The Roston asset manager
                           strankal ri U.S (amities, fthistsing 5811:. On the pints side. MFS placed 13th on the five-
                           year Nit and fifth in the 10-year ranking.
                                                                                                                                    thifinb
                           NATIXIS GLOBAL Assert frkarnigetrient. last year's lop finisher, fell to Ugh Because               .....................................................
                           didn't imier all ofthe requirements for rankiith in terms of its fund iineup in 2012, it doesn't
                           show rin          five- and 10-year rankings The Boston and Paris firm. which owns a group
                           of louitique managers such as Harris Associates in Chicago and Loomis Sayles inn
                           Beantown. was hampered by rredocre results in U.S. stacks(No. 30)and wk friaries
                           en WOW.'equidis(No.51 and taxable twits (No. 52).

                           For example, its Pahrrork fund rOAKMX),run by lorirstrie Yale managers Sill NYgren
                           and Kevin Grant, returned 11.6% in 2014,far from a terribte resuk out it did trait the
                           137% of the Standod 8 Pours 50.0, piacirig the froxl in the Wean Ittlf of its category.
                           Secatise the $17.7 bRion fund hoick such a large chunk of Natlxis' overall U.S.stock-fund
                           assets, it kteeried the fern's overall ranking.

                           PU1NARA INVESTMENT MANAGEMENT: which topped our calencizr.2012 ranking;
                           slipped from second place th 2013to 33rd this time around.'despite a solid result its U.S.
                           equities, where it placed 116th, and a super performance in mixed-asset funds No.21. Yet.
                           all of that was undone by very weak showings in taxable bonds, where it finished near the
                           Warn(No. 5(r)twirl tax-extthrt bonds(No. 45) Polnan came irs sixth in the frve-year
                           rankthg:down from second last year, The Boston audit climbed two places in the 16-yefa
                                   piacktg 30th among 48 lurid fantfies.

                          Wrnrlcfesll & Reed had one of the worst stun:IA.3,;bopping from No.5 all the way to 50th.
                          glagi.aa lv r-ronrien'Is inn Iwo Of its iargest offerings --
                          (fINASX)and Vvatideif &tory Real n-ligh Income (UNI-ifX). Roth had kth-profile rays-opt
                          departures; the Asset Saategy fund, Mich had outfifows. Warmed poorly.

                           Launched in 1995, wadmt& Reed Asset Strategy. wench has a go-anywhere mandate
                           across stocks. bonds, conotiodities, and cash, has been a strong perfixErier. The $3.3
                           billion laid had a lousy 2014. however,down 5%,trailing nearty 00% of its peers.

                           leiiiifiniteh• had a itisappdintorg year.' observes Henry Iterrrnana the CEO of parent
                           company Vkfarkfil a Reed FUsanctat ROM,it was too defensive.' The:fund ddri't have
                           enough stocks. he effs,and had too large an allocation to Chinese companies. Like:Mee.
                           Ivy investment Managerherti, whose fund Nam is similar to Wadden.saw its ranking
                           plummet Irons 11th to 43rd for the same reasons. However,despite their 2014 showings,
                           %Midden & Reed came in second over five years and first over 10, whre ivy was fourth
                           and third.

                           DIMENSIONAL FUND ADVISORS mans a strong ni,l-terret record. 10th in the five-year
                           iankuth Sr do ofsnialy on the one-year scorecard, *gipping from sixth in 2013to 60th,
                           rickiding a woeful 54th in U.S. stocks.

                           Though otters regarded as a passive shop. OFA toes fundamental factors such as pace-
                           lo-book ratios to hap construct its prolfolios. One ethe underpin/1Ni;of its invests:lent
                           philosophy r$ the conviction that. over lime, strait corriparies ofeperliorn large ores, ark)
                           value does better than growth.But'the volfmifity ofthese[return' prat-dans can be quite
                           high,"says fthanti Singh, a portfoiio manager at EIFA.'While they are there longterm. in a
                           goer:year they can be negative Arxi 2014 was one d those years.

                           Another factor was ;that in many of its funds; DFA exciudes real estme investment trusts
                           and hkEhly Eepkiled utilities. both air which performed wet bast year 'Those two categories
                          :era. rest Is, eto.iivos era fsit             redo, V.stetor ftarirwCr..

            BARRON'S    INVESTMENT INSIGHTS FOR A NEW ERA                                           PRESIDENTS DAY SALE               1 FOR 8 WEEKS



Document title: Barronslipper Fund Family Ranking: Dressing Up 2014- Barron&#39;s
Capture URL: http://www.ba rro ns.co mia rticles/ba rro ns-li pper-fund-fam ily-ra n ki ng-dressing-up-2014-1423295941
Capture timestamp (UTC): Tue, 07 Feb 2017 20:35:17 GMT                                                                                                                                                Page 4 of 9

                                                                                                                                                                                              HABIB0001051
                          Vatt.te ooes getter than grower. btlk the wiranisy ox these srekuni prawns can Pie:gime
                          high, says Bhant: Singh, a portfolio manager at()FA. WtIIS they are these longterm, in a
                          Case 1:16-cv-00375-FPG-JJM Document 95-43 Filed 03/25/19 Page 7 of 13
                          Oven year they can be negative.' And 2014 was one of those years.

                          Another factor was that in many of its turas.DEA ad:hides real estate investment Snati
                          and highly regale:Ira ratites, both of which pertained writ ast year.'Those swo catepr.zies
                          lend not te deliver the fall equity gaminf over longer periat,says Sir0.in other
                          words, they don't fit the ang-term profile tha DFA wants for stocks.

                           A FIRM WITH an especially rAable ranking history in recent years is klairtStay Funds.
                           Ranked 58th this tme,the group was28th in 2013 arii 56th the year More that.'TM
                           partly relleds the ureter:returns of $8 bill& rgialratay Mwkdfsekt(XaFADX).

                          The fund more than tripled in size alter ritOrblay took it over in 2012, passing $19.3 bilion                                                                                                       „
                          and returning 18.8% irs 2013. But last year; if was down 12.3%,surpassed by 98% of its
                          peers in Upper's altermseve global macro funds category. Ouctd
                                                                                                                                .
                                                                                                                                . •••••••••••••••
                                                                                                                                  ..............
                                                                                                                                 .................
                                                                                                                                  .................
                                                                                                                                ..................
                                                                                                                                . .................................................................................
                                                                                                                                  .................................................................................
                                                                                                                                  ••••••••••••••••••••••••••••••••••••••••••••••••••••••••••
                                                                                                                                                                                       .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. ........
                                                                                                                                 ••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••


                            WO=.111eNelbb ITT

                           Vanguard rriay be synonymotts with ificaxing, but about half of ire funds and a third of its
                           assets are actively managed and acing very will.

                                                                           txhtit Yi5t g.isiaarems742 NPNICK.li a
                                                                           $48 billion fi_r7id that finished at the lop of
                                                                           Upç*5 large-cap.core :Nulty category.
                                                                           Closed to new interlorN, the fund notched
                                                                           a totor maim last year of 18.7%. wen ahead
                                                                           of     15.7% of the Standard Poor's 500

                                                                        The Prirnecap tea/rhea been subadvaing                                                                                    •s•st,,-`$
                                                                        the fiLiri for 31 years. and in that time has
                                                                                                                             .........
                                                                                                                                                                                                                                                  *sons,ls:
                                                                        handily beaten the S&P 500 Most of
                                                                        Vanguard's active fends are tun try external
                           asset managers; she Nat is a who's who of prer ire: value straps, hedge fords,and other
                           assel managers such as Wellington. D.E. Share, Lazard.; and Marathon.

                          In keeping with the firelse *rat-cm:dais ipr'oaohto. wett. even:trim these big-reerva
                          manager?, &lei core with big price togs. Cost is perhaps the biggest reason more active
                          managers don't beat their lwndwwrtr,and Vanguards actively managed funds'lypaany
                          have a pretty big tail wind &omit-re cost side,' says Witiara McNabb 11, Varrigtranfs CEO
                          since 2508. Prirsecop's investor stare class has an expense ratio of044%,o fraction at
                          the 1.23% avtyage costs of its peers, according to Mori:Iv:sat

                         ' High-cost active is dead,'says McNabb,57,who began his career at the company 30
                          years ago nile Ilverrasceni 401(k) business.'There cart be a place tor active sniffs:Ho
                          management a peepies paddies, but if you're a Sigtacost manacser, its going to be very
                         fiffOils to compete.:'

                          V*Mtittrd is riot Middy traded or fariity-owned; the fires is esseirOaq owned by its ford
                          shareholders;and profits go directly to benefit theria rather than corporate OHM*" —
                          itt‘epki CORA'S KW.

                          On McNiibtis weich, Vanwird has more Mar doutied its assets, it new manages $3.1
                          Winn versus $1,3 trillion at the end of2008. The hirers stellar active funds
                          noiwithrisanding passive Sivas:sing is what's driving Varguirrits growth. Traditional imirarix
                          funds had net inflows of $125 billion last year. pas another $75 biaion tiara ETFs.and $15
                          billion fa'as:We funds.

                           Aishouga Vanguard did coma in No 2in our 2011 ranking. it has typically finished in the
                           rsiod of the pack 2.6th last year and 31st in X.312 riot surprising for a firm tr.es so
                           beauty geared reward indexing tt has aestuified itself well is the anger-terro rankims —
                           corning a 1 Msea el5$ firms the five-year saniey. mid lts..4h in She 18-year. best:tiv 3$
                           others.

                          VANGUARD DOESN'T CHURN OUT raw Stfira to cap:take al this tritest trend.
                          Nfiillabba focus, true to hts beginnegs with the tins, is as ensurtv that investors can
                          save enough to refire, and gel the arivee they need atorg; the way. Res worried that
                          Social Security waft cover retirement expenses for enough people and wants to see
                          simpler* regulations that work' allow rsiore smaller businesses to set op refiremeht

                          Vanguard iris* plans to move more into financial planning. "lovesters are increasingly
                          asking us for more help managira than portfolios;" McNabb says. The firm has recently
                          expanded its advisory business A pilot program, Vartgrard Perriortaf Advisory Servieres,
                          fon anaeseci more than $5 billion of assets:Z.Is from $755 nillan as the ix4 c42013,
                          Vanguard has been offering portfolio.chanagement advice to cients with liaise time
                          $509,000 since 1998; this new program gives C£39tC.SMES with any size account Mame
                          access to a personal advisor who will provide is financial plan and continuing portfolio
                          rueisagemeat People with $169,000 at Vanorard will pay Oa 0.3% for the advisory
                          services.



            liARRON     INVESTMENT INSIGHTS FOR A NEW ERA                                        PRESIDENTS DAY SALE                                                 1 FOR 8 WEEKS


Document title: Barronslipper Fund Family Ranking: Dressing Up 2014- Barron&#39;s
Capture URL: http://www.ba rro ns.co mia rticles/ba rro ns-li pper-fund-fam ily-ra n ki ng-dressing-up-2014-1423295941
Capture timestamp (UTC): Tue, 07 Feb 2017 20:35:17 GMT                                                                                                                                                                                                                         Page 5 of 9

                                                                                                                                                                                                                                                                       HABIB0001052
                           S500.000 since 1%5; this new program gives CEIStrif3WS with any size account lra(ance
                          Case
                          access to a1:16-cv-00375-FPG-JJM                                 Document
                                      peractnal advisor who wilt pfovide a financial plan end                   95-43 Filed 03/25/19 Page 8 of 13
                                                                                              continuing portfolio
                          management. Pekole with $100.000 at Vanguard will pay just 0.3% for the advisory
                          services.




                          Barry lildwrney

                           ENV Asset Management part ot the Sank of Mordreal. is hardly a fithisehold name in the
                             S intact. yoirre probably rending the rtarne as M44),but those in the know refares
                           the carrany as'Seem.'
                                                                                                                            4
                                                                          Blie0 has $OO billion under nwagernent in
                                                                          the U.S ,with a tidy standard Fe:10114ml
                                                                          ftrieup of45 funds with total assets ofjust
                                                                          $14 1111kw -- smaller than many individual                                 ... ..... ••   .....

                                                                          funds gai by Vanguard or Fidelity.

                                                                         The(km is deternned to increase its U.S.
                                                                         business; it acquired Marsha & iisles. a
                                                                         Wisconsin bank, in 2011. Wittig*/
                                                                         purchase came 20 U.S.-listeki rniratai
                                                                         funds. dthough the asset manager had a
                          small pre.sensa here bekirethex,that deal"wve us a idatforin in the U.S ,' says Barry
                          McInerney 51, the co-CEO of BM()Giobal Asset h4artagainta who oversees the firths
                          U S.fund business. It resies on intermediaries to sell Its funds -- its sia1ft channels inckrie
                          registered investment advisors, wire houses.,59341)1(k)pfans.                                         Refine yttltr.teisfeli

                          SMO,which runs 8272 bgion hay, has been using its reach to have some of its
                          managers outside of North America run portfofts for thvestors dornicited here, SU:13 as
                          the $409 inifiron f$1tO ?yfcrd I rrmwliorsti>zi.t r• hind(MSNX) With a total return test
                          year a 1).6%, it tested more than 00% of its Upper peers,though the three-year-old fund's
                          performance wasn't tamdy fa good in 2012 and 2013.

                          McInerney, who is based in Chicago and has workest for the company since 2000,says
                          the rred wave(*growth will he among tikernairve kinds and exchange-traded kinds.
                          Alternatives, he says, provide returns 'that aren't bftml on market conditions Late last
                          year. Bk10 leunchedhe first U.S. retait fund in that space.alyg;tatimpttaktalgift
                          iSlirlATX), a tong-strri fund that can also go into(or bet against)curreixies and interest
                          rates, as welt as stocks and bands.

                                       make up 253 ofthe Canarkan market, ba kicinerney woutdull divulge what
                           plans 13410 has, *any. crackthg the iiltracompetitive U.S ETF market



                           itfarlin Flanagan

                           Inverses> looks a tot different today than when Martin Ftanagath look over the asset
                           manager a decade ago Fiat one thing, it had a diferent nan-re, Anwescap, Mich was
                           changed in 2007

                                                                          Other changes were more substantive.
                                                                          Forrrierly the co-GEO of Lanka]
                                                                          Rtaiourceis(SEM Flanagan, now 54,
                                                                          ternnwai costs and broaned the fund
                                                                          lineup In 2006,the $400 talky:company
                                                                          aid-wired PoweaShares,a small suite of
                                                                                      nearly $4 billion in assets

                                                                           Today, Franagan presides over $792 Won
                                                                           in assets globally. FowerShares EIFs,
                                                                           most of which are tat.se.1 on rteritradaanai
                          indeges< rave grown to$100 bilfion in 134 ETFS. trivesco's perforrrarce has been strwg
                          it placed third in both the one-year and ft:ye-yew rankintp, arid founh over 10 years. The
                          fund Irteup resembles a team with a tot of very good prayers but few superstars.

                          For its one-year tally, Invesco put tipe very consistent record across the board,finishing
                          on worse than a%(world stocks)and 14th in municipal hands. The ratter three
                          categories saw 11th place tesurs a lot of very good resift that add up loan
                          excefigioniar, ranking.
                         That well-rounded performance, says F'Mnagan, is an outgrowth offocusing on
                         'oertereteig cckisister4;good tong-term pettormame wahth a broad range of capabitifts.'

                          Flanagan is matter-of-fact about the path Ire has chartbl ixitrug, tor exam*,that offering
                          alternative kinds -- the firm has $100 tabors in such areas as private-equity, feat estate,
                          and multi-asset kakis is a conraort-seirse strategy. Mutual funds axe a tot rase
                          kw:sparer* and sett'at a fraction ofthe cost people would pay'for he r funds, he says.


            BARRON'S    INVESTMENT INSIGHTS FOR A NEW ERA                                        PRESIDENTS DAY SALE             1 FOR 8 WEEKS


Document title: Barronslipper Fund Family Ranking: Dressing Up 2014- Barron&#39;s
Capture URL: http://www.ba rro ns.co mia rticles/ba rro ns-li pper-fund-fam ily-ra n ki ng-dressing-up-2014-1423295941
Capture timestamp (UTC): Tue. 07 Feb 2017 20:35:17 GMT                                                                                                                              Page 6 of 9

                                                                                                                                                                            HABIB0001053
                                  khgq t.:QE)6Mer4,               ptirtnilkffkc.         010?.10 firSVCOfSAVALIttite


                          Case
                          Flanagan 1:16-cv-00375-FPG-JJM                              Document
                                   mattesel-fact abrArt the path he has charfel„ noting,                    95-43 Filed 03/25/19 Page 9 of 13
                                                                                         for example,that offe,nng
                          alternative kiwis — the firm has $100 bition in such areas as private-eqiiity, mat estate,
                          and multi-asset funds — s a common-sense strategy. felutual funds are a kit more
                          transparent and sell 'art a fraction ofthe ccist peopte wotard pay'for hedge ftect, re says.

                          Invesco's rote £ekerrtlertE planning. Pkinagan says, is to he firencel advisors 3r.A.P/Ver
                          the question,'Where can led ireorne?" The faro has developed ankle tools for indWirkei
                          fivestrars. as welt.


                            Kevin Barr

                           Another dark horse made it into the top five this year. SEI Gniairp,a mirtsee money
                           manager, with $117 Wrier: iii 50 U.S mutual funds.

                                                                       Fqing under the radar is just tire with Ke.ve
                                                                       San'. 4$, who has overseen the company's
                                                                       investment-managerrient unit since 2008.
                                                                       'Ws net a scenario in verikh we have one
                                                                       hot ftxxi and go out and market that fund.'
                                                                       instead, SEi works with financial advisors,
                                                                       wearer rnanagers, and offer fund
                                                                       companies to create customized products
                                                                       aims'al "sorviejt invesbr concerns. such
                                                                       CS managing risk or proi.oding TECOMet
                                                                       retirement

                           Launched in I68,the latrexa company.SEI Inverstments(SSIC), started with con-I-Imes-
                           simuleions used to help train bank-loan officers, and it miens many of its bank                   ftn'fiuniyriunr vi   wIn firs-,.

                           iilitrinatiomfechnotogy nets. eskies asset management.the Oaks,Pa.,f:rm offers a
                           range of back-effort services for barks,trust companies,and other clients.

                          Some 80ilr of SErs msteal fords are sikadvisn,often by several managers with
                          different stylist. with Iho eget-dation of iremating the rolok% diversification. The
                          worked especiady well rast year,'when you had a li e of unexpected volatility,' Sarr says.
                          AOR Capital Management,a quantitative shop healed by famed investor Clifford ASilEISS,
                          i l.Zinagrn 75% &the 32 I bilion SP!
                          '                                           i" ^s     c     irr (SAW).The bed,
                          launched in 2i.112, returned 9.6% in 2014, besting more tan 01.P.5 r.4 its Lipper peers.

                          Bsrrts EniSkiiii perspective as both a fund step and Miens of fund shops encourages a
                          biggicture view. He expects investors erten-rand more portfolio transparency, which will
                          Wei lire gowth of alternative mutual funds versus hedge nods. He a/so mirpects *weskit-
                          focus to be on absolute returns,"as opposed to beating a benchmark And then there's
                          the latest buzzword.'solutions' fends constructed to realize speck:objectives,such
                          a n t.ellaticm protection or Moen-ie.



                            Nora M.Everett

                          Pnrcipat Financial Grasp(FTC')began as a life insurer in 1$7S. Nmvadays, however, ifs
                          much more focused on asset illanagennnt trei remanent, whoss combined operating
                          profit is fnors than three iirres s hig       ifwAtimce

                                                                          PrincireilFueds oversees $120 bition,842
                                                                          bition of which is in targe-dete or target-
                                                                          risk funds Bah are funds of funds aimed at
                                                                          getting investors to a piartictriar goal --
                                                                          elite! a-tCreiZiE3* C(513tierVigiV.e
                                                                          afir,CatiOE1 as the fund's target date nears, or
                                                                          a continuing level of high, moderate, or low
                                                                          risk.'That's our bread anti butler,' says
                                                                          More M. Everett, SS, president and CEO of
                                                                          Princilsal Funds.

                          Most of Mafia; Mon in those targetdare funds are in 401(k)and otter reirerrierx plans.
                          Principal is the &kat:largest in terms offat-get-date asses, behind henernoths @se.
                          Vanguard and Fidelity.

                          The Des Moines, iowa,firm's retail fords are mainly sold through 8mi:dal advisors, and
                          so come with sales charges. Many of these funds are reirement-onented, as well such
                          as the 310 bigioe Pr:*<;ipkt ckft Diveraf4.41ricort.te fPC7SAX). Launched in 2005. it
                          invests inn mut* mangers providing different types of incorne,such as hign-yield tends
                          rind preferred stocks

                           A lawyer by training who joined the company in 1551., Everett worked for Principal in
                           mergers and nom:skims and helped carry out its initial public offering in 2001.She
                           assumed her current post in 2008.

                           In recent years, Principar has added tires focusing on income, real estate, and long-abort
                                                   more mut exams's:ex-ea takirin
                          ihttrihr 'Thrt•Ift are St lint                                        •

            BARRON'S INVESTMENT INSIGHTS FOR A NEW ERA                                          PRESIDENTS DAY SALE           1 FOR 8 WEEKS


Document title: Barronslipper Fund Family Ranking: Dressing Up 2014- Barron&#39;s
Capture URL: http://www.ba rro ns.co mia rticles/ba rro ns-li pper-fund-fam ily-ra n ki ng-dressing-up-2014-1423295941
Capture timestamp (UTC): Tue, 07 Feb 2017 20:35:17 GMT                                                                                                                  Page 7 of 9

                                                                                                                                                                HABIB0001054
                        A. lawyer by training who irined the company in 1E61, .;eerett worke!J lor efincipai
                       Case     1:16-cv-00375-FPG-JJM
                       mergers sod acquisitiorm and heiped carry out he eal publicDocument
                                                                                  offering in 2001. She95-43 Filed 03/25/19 Page 10 of 13
                        assumed uer ci.rfrefit p*Siin 2.:X8.

                        In recent years, Primus/ has added funds foaming on income, real esral% and lOng-$1Wri
                        equity,'There are a tot more gocAl cc4-ivegsations takirg rieva today between adviws and
                        clients around risk and portfolio diversificisSion,' Everett says. Recent paicy etrarp
                        allosairg target-date funds to te the default option in 4111(k) plans and Siclade annuities
                        have helped,she adds.'There is demand for income c4 all flavors.'

                       •              ediars@tmotins cans

                        toTi Er.:45      M54 441         •:rxr4,4,14 ItitSsarP.44paina                                      A      A

                         Latest in Barron's Cover

                         I. ali-Chipotte: Can It Be Fixed?

                              < gf.. Next Stop.Dow 30,000


                         3A 0-2017 Roandtable,Fait 2:Manualfor a Mixed.Up Market
                         4.a-SIockS Could Pact Lintiled thes'in. 2017aS Yields Rise
                         3.as-Stockpickees Delight

                         Sponsored Results

                         I,Invest In Gold ET?                                       5,Best ETF Fonds
                         2,High Dividend Mutual Funds                               6,Fixed Income Investments
                         3, Best Wealth Management                                  7, Lifetime Annuity Calculator
                            ,Top 5Stocks To Buy Now                                 8,Stocks To InvestIn


                                                                                                                          5 C5     555


                                                                 War                 otw

                                                                            s:Aa.c.465 ,XerkV

                                                          Musty e 311530a)kla Logie 43r(.455152attest.

                                                                                                 (;,


                            NEYAM'

                        Herman Unanski                                                                                     1:PAI t 2515


                          A Milimaree: 5.5 trA? 1515.C.03:Y .15555545. A C4553 Arlertaa.


                                       O3,8iHas


                        1140MAS &CHM:3LBR                                                                                   Fata 2;15


                             raWngs WM es mire n?..t!i1111.12-1 toes wets GeesS 555 +WI OM;tc,150 em,sates
                          oargaa.

                              P ag559haks,s,


                        Cads Buictley                                                                                       farit.:MS


                        '
                        ARC-WARD'S LOW ADMVisi FEES & CUBIT WOITI-E DISTRIBUTION

                          There mai be a p,a1 seets yet?' Verven,*AI>,crones M eilentn VT:511555!5ic*.orKi E 55 5555555
                          5505:1*5rs a mil.35 in...eels:sant fee. Owes ecuaent 55'45# tte..virliscs5;wjtiter) Me.?Pe"w"y I5
                          45rull give:Iv* penalel A:Oen f akk-ar,the Mane'; S5edI&ns ma4 eL-34-otter:
                          firser.a?•:i &Tim*"service ;eteF. on a simple Internet-based quesicrataire b.f.eveito a.aeeleAc %name
                          plas(M           tsettn ate ci,eatt-x Vang airti oaf meetStfV3Irt &54.**ze tprokemIli ;$f:d 'east vas.
                          pereorel as ;each ,eil4 reSetS yileafs a            5qs5di,UNEOtlAL

                         1 55555 yge7 rsage a:...casaaa afe0,00D            Ce:e are mail he:eaten met Si .5 r4/1555 Elteir
                         twueigge                      tlere            ladikeeeal oieati 5555 VaMaa areese CHIgh
                         *eta kidixidvas'.Eyea Veer lath i30 talon, v..> ma* fever that ereatrava :aye
                          hfe,i• attti.tav U, e.:0141.   Mutc',11*. Olat:             toegwiti,luise.•         ,,,,,,,,




           BARKm INVESTMENT INSIGHTS FOR A NEW ERA                                                       PRESIDENTS DAY SALE              FOR 8 W



Document title: Barrons/Lipper Fund Family Ranking: Dressing Up 2014- Barron&#39;s
Capture URL: http://www.barrons.comiarticles/barrons-lipper-fund-family-ranking-dressing-up-2014-1423295941
Capture timestamp(UTC):Tue, 07 Feb 2017 20:35:17 GMT                                                                                                        Page 8 of 9

                                                                                                                                                    HABIB0001055
                         Case
                          efr 1:16-cv-00375-FPG-JJM Document 95-43 Filed 03/25/19 Page 11 of 13
                                 WEWES1'


                           Herman Onanstri                                                                                               Fe4.$2,2,
                                                                                                                                                 115



                                 IssUmanla 572,the!Nemo Jack EiediS,A &Zrea           /Tref



                                         qe.                                                                                     sacs



                           THOMAS SCHAMER


                            rat faajr4S          -             umaii ate.           lane/ere     ta.aI 55 %eel 55555. MailZi 555 55553
                            thafq%2.


                                                                                                                                 1,d,a      Ws's?



                          Craig Bradley                                                                                                            aCrPS



                            VANWM.D.$l.cRIADMAY FEE:SS CliENT'sse.51.1i-i FACirR                         E


                            Them may be o good mason why vs4egtiord IyOmas cjiegti wit stleast                          i a mad
                               voorkt)irl soot to inyeela small tee. Small         sma f,11. craaircsccl (agsisor)tme They wytkai‘,.
                                                                                                                                   ,
                            do.notgive p.wch ostaev a!adepaoa             the phoris). 10 tact I!we mag 51951551055 econoors
                            4irsarce adoisoi%sendoe alias on a Sjirgie ge9rSeklased questorpafre to omiopo otielcenorclm
                            ,
                            gam i'.,ArnerSsise or l5    551 Yens varg is rota meismam Siii•nriiostrokaraim miss D9wr was
                            Persersei vet >vet?:and retail ow:*5I55955A05t WO* £.1.0,15 WALLY;


                            Th se oral 55 5555.5 iir,ourds cdS5055.iiiii.3 or ins am?)itvim     al i,svcs55rs.'51   15 MiSsa Sr. their
                            braimarge scr..ounK LiktiVilSe.: hers are AVAA Awoar indivtduai ciieaks wiSc  Milian ar 1110Trt('Mgt Ile,
                            Worth 10diciduccSs'c Eren Sewer with $30 Miler.             rihtver hat brokeragas hauesneciai pRaata
                            bars?:
                                 ,atEli otos     coddia lo the li1V *iigti New Wert: IrldieiGeeZ".(ginlat 55 itF4trf iouagas
                            1.v.3 ciess paseerge.s at he eirpost


                            Se. Vanguard Advisors can net ue 15sccara aa:far as V2ISSGRPIFa                  09s. villife he mainline ful
                            saracs brokees era Ime rx.es.r.i oils. hey da mete het. se.sk:se available v..ten seeded 115 hey cafe
                            stsoulCI!EligISg4rgif.O.W51C5 Ing deABiklIy do as Sc. patof ha analasS bontiE; for hair lr.a.scial adelLona.



                                  PiSO         Vham                                                                              Lam        Pea.?



                                         BM Greenstein                                                                                   fets'3.



                                                :sse wisa? your point      bei.rse Matele 15.55115 Sc hit Vasgvaid ste has done sonretioi3
                                                 3t4          I allOtla   ofa mg.: tilay hops 3G1liirAi>clICi prIVERi


                                                       111' 55151


                           Herrman tigansic



                            Lktng:sord isthe BEST.And ilAS beer:far a very !one                    1,5Cotoravo.'



                             51   finzi SS,                                                                                                 aw.=



                                  Powered by tivetyfs:.




                                                                          •




                            55           555:                        555!




                                                                                                                                                           '




            BAMON'S     INVESTMENT INSIGHTS FOR A NEW ERA                                                          PRESIDENTS DAY SALE $1 FOR 8 WEEKS


Document title: Barronslipper Fund Family Ranking: Dressing Up 2014- Barron&#39;s
Capture URL: http://www.ba rro ns.co mia rticles/ba rro ns-li pper-fund-fam ily-ra n ki ng-dressing-up-2014-1423295941
Capture timestamp(UTC): Tue, 07 Feb 2017 20:35:17 GMT                                                                                                                  Page 9 of 9

                                                                                                                                                               HABIB0001056
Pinico Tops Five-Year Ranking for the Second Year in a Row;Vanguard Rises to No, 11
                 Case 1:16-cv-00375-FPG-JJM Document 95-43 Filed 03/25/19 Page 12 of 13
Strong performance m Pima's stuck fonds mitigated woes in its biggest bond fund. Vtiaddelt, Invesw,in and T. Rowe all did well over 10 years,too.

                                         Weighted                                                   Weighted                                             Weighted
Mank Family                                Score        Ronk Family                                   Scene     Rank Family                                Score
                                            74.73 in      25. Goldman Sachs Assetfidgmt              58.97        39. Welk,Fargo FtnidS, Mgmt               52.09
    2. Warkleil&Reed Imtet Mgmt             71 32110      21. Vides investment Partners         i    5039         40. Prtniential Investments         i& 50.91
   3. !inmate                              79.97          22. Legg Mason                        i                 41. ThriventFinancial ter Lutherans ,,,,, 50.83
   4. hty investment Management            69.13          23. Lord Abbett                            67.03        42. American Funds                        50.52
   5, T.Rowe Price A ssociates             68.67          24. BlackRotk                              .5626        43. American Century lave Mgmt            49.92
   6. Putnam itvestment Mgmt               67.00          25. Columbia Mgmt                          50.40        44. C     ertInvestments                 4721
    7. Delaware Management              iit:56.69         26. Fidelity Mgmt &Research           i11111 56.33      45. Eaton Vance Management            63 46.30
                                                                                                ,aFFL
   5, TIAA-CREF                         11110,38          27. Northern TrostInvestme nts               56.17      45., Nationwide Fund Advisor*        146,13
   9. Principal Funds                     66.29           28. Guggenheim investments            igiF66 et,        47. Victory Capital Management           46.00
   10, Dimensional Fund Advisors           65.40          29. USAA A sset Management            7  '55.93         45, Plonee#illVmOmentMgmt                45.92
   11. Vanguard Group                      6526           30. MeinStay Funds                         55.45        49. Affiliated ManagersGroup             4423
   12. PNC Funds                           04.03          31. SEIGroup                               5506         50. BNY Melion/Dreytua                   44.23
   13. MFSInvestment Management            63.22          32. Ridge/Worth Funds                      54.60        51, Russell investment Group             41.63
   14 Oppenheimer Funds                    69. 12         33. A IllanceBervistein                    0420         62. DentscheAsset &Wealth Mgart          96.80
   15. WMorgari                            62.24          34. Franklin Templeton                     53.43        53, FrostInvestment Advfaors             34.55
   16. Mamma Fund Advisors                 61.21          36. GE Asset Management                    022?         64. Wilmington Funds                     3973
    7. First investors Management          59.52          36. State Street Bank & Trust              5236         55. Manning& NapierAtivisors             27%30
   18 John Hancock Group                   59.19          37. Federated Investors                    52..17       56. State;Farm iIWCAMOnt Mgmt             24.78
   19 Hartford Funds                       5901           36. OBS Global A sset Management           5.2.14



Consistency Rules the 10-Year Ranking
Eaton Vance argi Vengziard inched op to crack the top 10,but the rest is largely the same.as last year. Waddell tops this list; fast year it was sister firm Ivy

                                         Weighted                                                   Weighted                                             Weighted
Rank Family                                Score        Rank Family                                   State     Rank Family                                Score
   1. Warideli & Reed iust Mgmt             81.78         17. BlackRack                              63.75        33. FiratlnvostorsMunagoment             51.09
   2. John Hancock Group                    79.87         12   Columbia Mgmt                         6356         34. GE Asset ivIgnit                     4‘.Mi
   3, IvyInvestment Management              7957          19. American Funds                         63.14        35. Legg Mason                           49,55
   4. invesce                               75.26         25. Principal Funds                        82.85        36. Pioneer investment Mgmt              49.1.2
   5. MPS investment Management             74.22         21. Lo rri A bbett                         60.34        37. Alliancetiternstein                  47,37
   6. TRo.wePriceAseaclates                 72..71        22. Nuvoe n Fund Advisors                  59.50        32. PNC Funds                            44.76
       „IPMorgan                            71.66         23. Federated investors                    5950         39. State Farm Investment Mgmt            43.63
   13. RidgeWorth Funds                     71 20         24. American Century invst Mgmt             50.32       40, NationwideFued Advisors               42.42
   9. Eaton Vance Management               it) 75         25. Dime nsionalFund Advisors              05.0e        41. USAAAsset Management                 42.46
  10. Vanguard Group                       0995           26   Notthern Trust investments             54.77       42   Wilmington Funds                    40 22
  I t. Delaware Management                   8:40         n.   Virtue investment Partners            54.00        47. UBS Global Asset Mgmt                 40.113
  12. Wells Fargo Funds Management         67.71          28. Hartford Funds                          54,04       44. SEI Group                             $8.92
  13, MainStay Funds                       0596           29. Goldman SachsAsset Mgmt                 53.27       45. BNY Me/ion/Dreyfus                    38.90
  14. Prudential investments               55.58          36. Putnam Investment Mgt*                  53.28       46. DeptacheAsset &Wealth Wet
                                                                                                                                             -              98.67
  15. FIdelity Mgmt &Research              05.33          31 Oppenheimer Funds                        52.42       47. CalvertInvestments                    36.26
  16. Franklin Templeton                   53.57          32. ThriventFinancialtor Lutherans          51.35       48. RussellInvestment Group               9542.

                                                                                                                                         HABIB0001057
The Best Fund Farniiies of 2014
                   Case 1:16-cv-00375-FPG-JJM                                                             Document 95-43 Filed 03/25/19 Page 13 of 13
Long known for its irgie.x.funds.,this year's Wifiriet, Vanguard, was propelled to the top by the ouVerformance at its actwely managed funds.                                      top 10 spots don't have any repeatsfrom last year.

                                                               FUNDRANKING                                                                                                                                  FUND RANAttle
                                         Total                                               1.                                                                                     Total                                      Tee-
                                        Assets Weighted       Woad Meat                     Etewt                                                                                  Assets Weighted 11:3, World Mired Tarialge Dorset
Rank Fatuity                             g8n*    Score Equity Wiry Eny Bend                  6es4 Phone                 Rank Family                                                 Pr      Sans Easey Eqwty Equity 8rvo Wad Phone
   1. Vanguard Group                   12343.40       73.48     3    .27    4     4          .24      K0-662-7447         34. AlllanceBerristeln                                     55.70             52.71     37     '
                                                                                                                                                                                                                        )9      51           3          49    800-221-5672
   2. art/000BM A sset Wirt                7.54       67..23    31    2    25     5          13       800-236-3863        35. USAA Asset Managersera                                 5.2.73            52.63     25     39      57          13          17    800
                                                                                                                                                                                                                                                                , 531-8722
  3. Invest.*                           21676         67.17     11   16    11      ......    14       800-983-0903        36. Natbils Global Asset Mgmt                            163.92              52.33     30     51      13                      37    800-225-5478
  4. SO Group                            80.73        63.56     13   10    31     7          42       000-342-5734        37, State StreetBank &Trust                                85.33             51.95     .23    30      35          57          41    800-997-7327
   5. Principal Funds                   141.16        63.29     12   21    20    21          11       800-222-5852        38. Eaton Vance Management                                 69.28             51.86     50     42      21          23          6     800-262-1122
  6. BlackRock                          752.30        62.93     6    72    36     9          43       1390-474-273?       38, 617Investment Associates                                 2.50            5083.,    .24    49          7       64          3     300.332-5500
  .7. Goldman SacheAsset Mgrnt          101.32       0272       1    28    62    19          12       800.821..2660       40. JohnI4ersoock Group                                  16800               45(38     47     23      42          28          30    800-2256291
  8. American Century forst Mgmt 1 12.26 62.25                       48     8    26          48       800445-2021         41, MFG Investment Management                             193.11             49.48     58     12      39          1?          26    800-225-2606
  9, UBSGtobalAsset Management 12.42 61.26                      25    7    1.2   39          34       808-?93-8637        42. Federated inventors                                    56.36             49.39     .27    34      48          42          36    300-245-6051
 10. Legg Mon                    113.42 60.18                   38   41    23     2          19       600-022-5544        43. Ivy InvestmentManagement                               57.90             48.60     33      6      55          43          50    800-777-8472
 11 LerriAbbett                         113.03        60.?6     36 .25     41     1          9        688-5.22-2388       44. DeutseheAssetrIEWealth Mont                            35.4?             48.43     42     46      37          45          22    300-7284337
  12. JPMorgon                          2138.56       60.40     2    44    20    44          54       8004804111          45. Oppenne/mer Funds
 13. Pirnce                             252.32        60.24     4    13    46    29          47       888-877-4626       48. RidgeWortil Fud                                                                                                                         -3863
 14. Delaware Management                  40.76       59.8/     10   60    19    10          18       800-523-1018       47. Wilmington Funds                                         3.20             41.32     44     16      58          36          38    609-338-9870
 15 Victory Cepital Manageman             18.40       59.40     7     6     5    6'5         59       900-539-3863        48. Militated Manegors Group                               8838              47.20     53             34          50          7     800-540-4539
 10 7,Rows Price Associates             825.43        58.88     0     8    16    33          29       600-838,5660        48 Schroder Imrst Mgmt                    Amer,
                                                                                                                                                                        .              3.2?            47.16     10 ..              3       41          1     800.464-3108
  17. Neveen Fund A riviser o             40.06       50..26    21   60    15    24          10       000.257-8797        50. Weddell&Rood Myst Mott                                 24,16             40437     48c4                      6
                                                                                                                                                                                                                                           83           55    880-4/23.3355
 18. Fidelity Mgrat &Research          1266.52        57.71     29   33    24    22          32       800-5.44-8544       61. First Investors Mgmt                                     8_52            45.40     59     9       :33        66           46    800-423-4026
 19. Guggenheim Investments               36.53       57.69     18   59     1    48          8        800.888.2461        52. Transamerica Asset Mgint                               39.26             46.11     65     36      40          2?          2     809-851-9777
 20. Prudential Investments               49.71       57.49     26   38    27    15          36       800-225-1852        53. ONY NieliturfOreyfes                                   67_90             45.89     57     40      18          46          33    800-645-6561
 21. Calvert invetrnents                   8.82       57.34     15   52     13   30          61       800-368.2745        54. Rueseil Investment Group                               43.48             44.68     38     31      60          4?          39    800-787-7354
 22. Northern Trust leveistments          39.68       66.92     17   46    17    34          40       090.595.9111        55. Nationwide Fund Advisors                                1982             4462      41     24      55          49          67    800-848-0920
 23. Thriven/ Financialfor Lutherans      16.83       56.60     34   18    38    12          52       800-225-5225       56. Neuberger Berman Mgrat                                  36_64             43.95     BO     14      58          al          15    800-877-9700
 24. PNCFunds                              2.96       56.40     Et   43    30    51         .28:4 800-551.2145           67. FrostInvest mentAdvisors                                  2.95            43.71     46     65       6          54          63    877.713-7678
 26. Brown Advisory Furals                 5.08       56.25     61   10     3    6           62       800-540-6807       58. MainStriy Funds                                         72_61             43.61     51     20      59          Si)         4     800-624-6782
 26 SE Asset Management                   18.30       55.53     5    64    14    26          53 (300-242.0134            66. Frank/in Templeton                                    399.90              39.63     52     54      54          35          215   009-342-6230
 27. American Funds                    1205.48        53.69     49   /7    10    40          51       809-421-0180        60, Dimensional Fund AdvIsers                            241.36              35.46     54     47      64          18          55
 28. TIAA-CREF                            1313 1     5354 :     14   58    43    1-1         23 800-223-1206             61. FolleMetrix                                               0.21            37.01     64     3       45         62           r=4   309-773-3863
 29 Columbia Management                                                                         809-345.6611             62. Wells Fargo Funds Mgmt                                 11411              36.87                                            27    800.222.8222
 30. Hartford Foods                       64.69      52.33      28   29    29                         888-8434824        63. AssetMark                                                     31          34 46     143    31      48         66           58    800-664-5345
 31, PloneerbwestnientMgmt                33.96      53.31      22   32    61                         800-225.6292       64. Virtu&InvestmentPartners                                5.2.49            32.42     65      1      50         61           60    WO-2414361
 32, StateFarm investment Mtmt            16.35       63.27     35   57    32    8           44       000-447-4930        65. Moaning & Napier Advisers                               19.64            21.97     63     63      47         63           65    800-466-3863
 33. Putnam investment Mgmt               82.60       52.61     16   kri    2    59          4f./     800.225-1581                    f::.>:e11.4.1*,030     init*.,a:rvi,le "..f.4.?,1Y3r.
                                                                                                                                                                                          ,ip•ftt
                                                                                                                                                                                                , <;                                                             Some Won




U,S, Equity                                    World Equity                                     Mixed Asset                                                Taxable Bond                                                      Tax-Exempt Bond
Goldman Sachs tops the list, but               Newcomer kridory scored well in the             Putnam has slid dramatically down the                       Legg Mason'sbondshop,Westernikcset                                Newcomer SIT Investment hasjustIwo
perhaps/he surprise is Pimco at No.4.          World Equityand MixedAs..wt categories.         main list, but 011 tooks good here.                         Managementturned in asuper/m.2614.                                minifunds;the largest is for Minnesota.

Rank Rest                        Seers             Rank Best                     Score           Rank Best                            Score                Rank Rost                                            Soore        Rank Best                               Score
   1. Goldman SachsA.Mgmt 33.69                     1. VidesIntrst Partners      14.90               I. Guggenheim imist               16.98                 I. LerdAbbett                                      18.72          1        SetectlerinvstAlva N.Am,       332
  2. WMargen                     3038               2. RIM Global A sset Mgrat 14.82                 2. Putnam irrystkigint            16.88                 2. Legg Mason                                      18.27          2        TrarisamerienAssetNigint       3.50
  3. Vanguard Group              29.70              3. FoliaMetrix            14.49                  3. Brown Advisory Funds           16,69                 3, AllienceBerrestein                              17.83          3 SITkrvestmentAssoclatesi              318
  4. Plinoo                      2822               4. WeddeilaiReedimstidgmt 14.30                  4. Vanguard Group                 16.48                 4. ifenguerd Graim        16.15.                                  4 WininStay Funds                       3.00
  5. OE Asset Management         25.213             5, Victory Capital Mgmt      14.04               5, Victory Capital Mgmt           16.38                 5. BMO Global Asset Mgint 15 39                                   6        Oppenbetmer Funds              294
Rank Worst                       Score             Rank Worst                    Score           Rank Worst                           Score                Rank Worst                  Score                                 Rank Worst                              Sme
 61. Brown Advisory Funds        12.53             61. Putnam irryst Mgmt          4.12             (31   Pioneer Swat Mgmt              492                61. VirtesInestPartners                              5.09         61. Ca1vertinvestments                   0-41
 62. Wells FargoForuis Mgmt 11.31                  62  RidgeWorth Funds            2.90             62    Goldman Gooks A.Mgmt           4.74               62. FolloMetrix                                      4.95         F,2Brown Advlsoq Fonds                   0.24
 63. Manning& Napier Adv     9.„64                 63, Manning& Napier Aril(       1.64             62    Sehrodertovnt Mgmt N.Arn.      4,23               63. Manning& Napier Adv                              3,28         83 Frostinvestment Adv                  028
 64, FolloNietrie                  954             64. GE A sset Mgmt              1.13             64 DimensionalFundAdvisore           3.78               64. SfftnyestmentAssoclatea                          2,00         54        FollolVietrix                 9.17
 65. Virtue inyst Porn/ere         5.61            65. FeastInvestment Ativ       0.61              65    Ivy lovestmen t Mgm t          3,35               65. Victory Capital EVIgmt                           1.52         65. Manning& Napier A(1v                 0437


                                                                                                                                                                                                                                                  HABIB0001058
